DETAILED ACTION
This communication is in response to the Application filed on 12/19/2019. Claims 1-19 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 and 12/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because of the following informalities:
Regarding Line 1, the abstract contains an implied disclosure in the following sentence: “A system and method for hybrid entity recognition are disclosed.” This sentence must be rephrased without an implied disclosure present.  
Appropriate correction is required.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Claim Objections
Claims 1-2, 8-10, 16, and 18-19 are objected to because of the following informalities: 
Regarding Claim 10, “Form address” is misspelled and should be changed to “From address.”
Regarding Claim 10, “Recever’s address” is misspelled and should be changed to “Receiver’s address”
Regarding Claim 16, the repeat word “based” must be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


             Regarding Claim 1 and 8, “POS” must be defined as “POS (Part of Speech).”
Regarding Clam 2 and 9, “Pin Code” must be defined as “PIN (Postal Index Number) Code.”
              Regarding Clam 16, “regex” must be defined as “RegEx (regular expression)”
Regarding Claim 18, “CRM” must be defined as “customer relationship management (CRM),” “P2P” must be defined as “peer-to-peer (P2P),” and “SAP” must be defined as “Systems, Applications & Products (SAP).”
             Regarding Claim 19, “SSL” must be defined as “Secure Sockets Layer (SSL).”
Claim 9, line 1, the phrase “the basic entities” lacks clear antecedent basis.
Claim 12, line 1, the phrase “the basic entities” lacks clear antecedent basis.
Claim 13, lines 1-2, the phrase “the basic entities” lacks clear antecedent basis.
Regarding 13, line 1, “a memory based entity recognizer” should read “the memory based entity recognizer” because memory based entity recognizer was recited in claim 8 line 9.
Regarding Claim 18, “Oracle” and “SAP” are trademarked names and are used in a claim as a limitation to identify or describe a particular material or product, which renders the claim indefinite.  
Claims 3, 4, 5, 7, 10, 11, 14, 15, 17 depend upon independent claim 1 and 8 respectively and therefore incorporate the deficiencies of the claims depend upon.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “receiving an input sentence; preprocessing the input sentence to remove extraneous information, perform spelling correction, and perform grammar correction to generate a cleaned input sentence; tagging with a POS tagger, parts of speech of the cleaned input sentence; identifying with a rules based entity recognizer module, first level entities in the cleaned input sentence; converting and translating the cleaned input sentence into numeric vectors; and extracting basic entities and composite entities from the cleaned input sentence using the numeric vectors.”
The limitation of “receiving…”, “preprocessing…”, “tagging…”, “identifying…”, “converting and translating…”, and “extracting…” as drafted covers a human performing mental processes and utilizing mathematical concepts. More specifically, a human reading a sentence. Then, editing the sentence on paper or mentally. Then, looking for a first level entity e.g. name in the sentence. Then, mapping the sentence into vectors using a table of entities and numbers. Then, finding basic and composite entities using the same vectors and same table of entities and numbers.
memory based entity recognizer,” and claims 2-3 and 5 do not recite additional elements. Claim 8 recites a pre-processor which is a generic processor, therefore insufficient to render the claim statutory. For example, in the filed specification, there is description of general purpose computing device in the form of a computer (Figure 6). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
Regarding Claim 2, the claim relates to including basic entities. This reads finding specific types of basic entities using the same vectors and same table of entities and numbers. No additional limitations are present.
composite entities. This reads finding specific types of composite entities using the same vectors and same table of entities and numbers. No additional limitations are present.
Regarding Claim 4, the claim relates to extracting composite entities using a memory based linguistic pattern recognizer. This reads using a human to extract composite entities. No additional limitations are present.
Regarding Claim 5, the claim relates to extracting basic and composite entities using memory based learning. This reads using a human to extract basic and composite entities. No additional limitations are present.
Regarding Claim 6, the claim relates to recognizing composite entities using a memory based linguistic pattern recognizer. This reads using a human to recognize composite entities. No additional limitations are present.
Regarding Claim 7, the claim relates to learning and storing linguistic patterns using a memory based linguistic pattern recognizer. This reads using a human to learn and memorize linguistic patterns. No additional limitations are present.
Claims 9-19 fail to recite any additional elements or significant post solution activity. 
These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5-7, 8-9, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et. al. (US PGPub No. US 2005/0091031 A1), hereinafter Powell, in view of Terry et. al. (US PGPub No. US 2019/0180196 A1), hereinafter Terry. 
Regarding Claim 1 and 8, Powell discloses a computing system comprising:
A system, comprising: (Powell, Figure 1: computing system environment 100)
a preprocessor that receives an input sentence and processes the input sentence to remove extraneous information, perform spelling correction, and perform grammar correction to generate a cleaned input sentence; (Powell, Figure 6, Step 602: Pre-processing module 504 [as preprocessor] receives lexical data [as input sentence]; Figure 6, Step 606, Paragraph 11: a 
a POS tagger that tags parts of speech of the cleaned input sentence; (Powell, Figure 6, Step 608, Paragraph 53: part of speech module 516 [as POS tagger] adds information relating to part of speech (POS) [as tags parts of speech], such as whether a word is a noun, verb, or adjective)
a rules based entity recognizer module that identifies first level entities in the cleaned input sentence; (Powell, Figure 6, Step 612, Paragraph 64: description module 520 [as rules based entity recognizer module] encodes information conveying basic meaning [as identifies first level entities], such as person, gender, tense, number, or whether a term can be part of a named entity in description field 480. For example, a word string such as "John Smith" can be encoded so that "John" is encoded as a first name and "Smith" is encoded as a last name. The word "he" can be encoded as third person, singular, and male. The word "ran" can be encoded as first, second, and third person, and past tense.)
a memory based entity recognizer that extract composite entities from the cleaned input sentence using the numeric vectors. (Powell, Paragraph 64: description module 520 [memory based entity recognizer] encodes information conveying basic meaning, such as person [as extracted basic entities], gender, tense, number, or whether a term can be part of a named entity in description field 480; For example, a word string such as "John Smith" can be 
Powell does not disclose a computing system comprising: 
a vectorizer that converts and translates the cleaned input sentence into numeric vectors; and
However, Terry teaches an AI model improvement system comprising:
a vectorizer that converts and translates the cleaned input sentence into numeric vectors; and (Terry, Paragraph 154: These conversations may be processed to remove boilerplate and for entity replacement (at 2420) [as translating]. The format of the resulting conversations is then converted to context, utterance and labels (at 2430). In some embodiments, deep learning may leverage Convolutional neural Networks (CNN) with Word2Vec [as numeric vectors] and Glove embedding; Paragraph 102: features, or more formally feature vectors, may be obtained by the feature definition module 562 by combining and permuting the individual outputs of the above steps such as normalized tokens, phrase chunks, syntactical dependencies, normalized NER concepts, associations and the matches with lexicons)
Powell and Terry are considered to be analogous to the claimed invention because they are in the same field of named entity recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Powell (directed to a computing system comprising a preprocessor, a POS tagger, a rules based entity recognizer module, and a memory based entity recognizer) and Terry (directed to an AI model improvement system comprising a vectorizer) and arrived at a computing system 

Regarding Claim 2 and 9, Powell in view of Terry discloses all of Claim 1 and 8 limitations above. Furthermore, Powell discloses a computing system wherein:
the basic entities include one or more of Company, Name, Currency, City, Social Security Number, State, E-Mail Address, Product, Contact, and Pin Code. (Powell, Paragraph 64: description module 520 encodes information conveying basic meaning [as basic entities], such as person, gender, tense, number, or whether a term can be part of a named entity in description field 480; Paragraph 7: A lexicon can also contain syntactic and semantic Information. Semantic information conveys meaning. Word meaning can include a definition, gender, number, and whether a word is a named entity such as first name [as Name], last name, city name [as City], etc.)

Regarding Claim 5 and 12, Powell in view of Terry discloses all of Claim 1 and 8 limitations above. Furthermore, Powell discloses a computing system wherein:
extracting basic entities and composite entities from the cleaned input sentence uses one or more of machine learning, memory based learning, computational linguistics and custom rules. (Powell, Paragraph 64: In systems or applications having, for example, named 

Regarding Claim 6 and 13, Powell in view of Terry discloses all of Claim 5 and 12 limitations above, with the exception of the following that Powell does not disclose a computing system wherein:
a memory based entity recognizer uses the basic entities to recognize the composite entities that include a basic entity with a linguistic pattern.
However, Terry teaches an AI model improvement system wherein:
a memory based entity recognizer uses the basic entities to recognize the composite entities that include a basic entity with a linguistic pattern. (Terry, Paragraph 98: The feature definition module 562 also tokens the responses using regular expressions [as recognize the composite entities that include a basic entity with a linguistic pattern], and tags parts of speech.)
Powell and Terry are considered to be analogous to the claimed invention because they are in the same field of named entity recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Powell (directed to a computing system comprising a memory based entity recognizer) and Terry (directed to an AI model improvement system comprising a memory based entity recognizer recognizing composite entities) and arrived at a computing system comprising a 

Regarding Claim 7 and 14, Powell in view of Terry discloses all of Claim 6 and 13 limitations above, with the exception of the following that Powell does not disclose a computing system wherein:
the memory based entity recognizer learns linguistic patterns and stores one or more of the linguistic patterns, basic entity information, keyword and its relative proximity to the basic entity. 
However, Terry teaches an AI model improvement system wherein:
the memory based entity recognizer learns linguistic patterns and stores one or more of the linguistic patterns, basic entity information, keyword and its relative proximity to the basic entity. (Terry, Paragraph 97: feature definition module 562 may process the body of each response located in the test set into sentences This sentence processing may leverage regular expressions [as linguistic patterns and basic entity information] and machine learning algorithms for sentence boundary detection [as relative proximity to the basic entity]; Paragraph 117: the active learning system 577 utilizes a sentence uploader 578 for collecting training data. Annotations are prioritized for the training data 579, and these prioritized annotations are received 580 from a human operator. These received annotations are leveraged to build out [as learns linguistic patterns] the machine learning model 581 and 
Powell and Terry are considered to be analogous to the claimed invention because they are in the same field of named entity recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Powell (directed to a computing system comprising a memory based entity recognizer) and Terry (directed to an AI model improvement system comprising a memory based entity recognizer learning and storing linguistic patterns) and arrived at a computing system comprising a memory based entity recognizer learning and storing linguistic patterns. One of ordinary skill in the art would have been motivated to make such a combination because systems and methods for improvements in AI model learning and updating allows very high throughput of message exchanges with the recipient with relatively minimal user input. (Terry, Paragraph 84).

Regarding Claim 15, Powell in view of Terry discloses all of Claim 8 limitations above, with the exception of the following that Powell does not disclose a computing system further comprising:
a machine learning based entity recognizer
However, Terry teaches an AI model improvement system further comprising:

Powell and Terry are considered to be analogous to the claimed invention because they are in the same field of named entity recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Powell (directed to a computing system) and Terry (directed to an AI model improvement system further comprising a machine learning based entity recognizer) and arrived at a computing system further comprising a machine learning based entity recognizer. One of ordinary skill in the art would have been motivated to make such a combination because systems and methods for improvements in AI model learning and updating allows very high throughput of message exchanges with the recipient with relatively minimal user input. (Terry, Paragraph 84).

Regarding Claim 16, Powell in view of Terry discloses all of Claim 8 limitations above, with the exception of the following that Powell does not disclose a computing system further comprising:

However, Terry teaches an AI model improvement system further comprising:
 a regex based based entity recognizer (Terry, Paragraph 98: The feature definition module 562 [as regex based entity recognizer] also tokens the responses using regular expressions, and tags parts of speech.)
Powell and Terry are considered to be analogous to the claimed invention because they are in the same field of named entity recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Powell (directed to a computing system) and Terry (directed to an AI model improvement system further comprising a regex based based entity recognizer) and arrived at a computing system further comprising a regex based based entity recognizer. One of ordinary skill in the art would have been motivated to make such a combination because systems and methods for improvements in AI model learning and updating allows very high throughput of message exchanges with the recipient with relatively minimal user input. (Terry, Paragraph 84).


Regarding Claim 17, Powell in view of Terry discloses all of Claim 8 limitations above, with the exception of the following that Powell does not disclose a computing system further comprising:
an artificial intelligence system 
However, Terry teaches an AI model improvement system further comprising:

Powell and Terry are considered to be analogous to the claimed invention because they are in the same field of named entity recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Powell (directed to a computing system) and Terry (directed to an AI model improvement system further comprising an artificial intelligence system) and arrived at a computing system further comprising an artificial intelligence system. One of ordinary skill in the art would have been motivated to make such a combination because systems and methods for improvements in AI model learning and updating allows very high throughput of message exchanges with the recipient with relatively minimal user input. (Terry, Paragraph 84).

Claim 3-4, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Terry and in view of Wang et. al. (US PGPub No. US 2021/0326534 A1), hereinafter Wang. 
Regarding Claim 3 and 10, Powell in view of Terry discloses all of Claim 1 and 8 limitations above, with the exception of the following that Powell in view of Terry does not disclose a computing system wherein:

However, Wang teaches a date extractor system wherein:
the composite entities include one or more of To Date, From Date, Credit Amount, Debit Amount, Promo Amount, Payment Account, Form address, To address, Sender's Address and Recever's Address. (Wang, Figure 3, Step 310, Paragraph 13: various dates from the named entity vector are extracted by comparing each of the named entities of the named entity vector to predetermined patterns of dates. Furthermore, the technology disclosed herein extracts date-ranges [as composite entities] by comparing a plurality of date pairs to predetermined patterns of date ranges; Figure 2, Paragraph 46: example illustrations for dates and date ranges 200 in various natural language documents. For example, a date range 210 enumerates dates as MM DD YYYY-MM DO YYYY [as To Date and From Date]; Paragraph 52: validation operation 312 validates labeling of all tokens as dates, including the tokens that are labeled as part of date ranges. For example, the validation operation 3121 may compare the start date [as From Date] of the range (here <16 February 2016>) and the end date [as To Date] of the range (here <29 May 2016>) to ensure that the end date is higher than the start date)
Powell, Terry, and Wang are considered to be analogous to the claimed invention because they are in the same field of named entity recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Powell in view of Terry (directed to a computing system comprising composite entities) and Terry (directed to a date extractor system comprising composite entities including 

Regarding Claim 4 and 11, Powell in view of Terry discloses all of Claim 3 and 10 limitations above, with the exception of the following that Powell in view of Terry does not disclose a computing system wherein:
the composite entities are extracted from the cleaned input sentence using a memory based linguistic pattern recognizer 
However, Wang teaches a date extractor system wherein:
the composite entities are extracted from the cleaned input sentence using a memory based linguistic pattern recognizer (Wang, Figure 1, Paragraph 17: date range chunking module 118 [as memory based linguistic pattern recognizer] defines a number of predetermined valid patterns of date ranges [as composite entities]. Paragraph 45: a validation module 120 validates labeling of all tokens as dates, including the tokens that are labeled as part of date ranges. For example, one rule used by the validation module 120 may be that the start dates [as composite entities] are earlier than the end date [as composite entities] in a date range)
Powell, Terry, and Wang are considered to be analogous to the claimed invention because they are in the same field of named entity recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have .

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Terry and in view of Mazza et. al. (US PGPub No. US 2019/0182382 A1), hereinafter Mazza.
Regarding Claim 18, Powell in view of Terry discloses all of Claim 8 limitations above, with the exception of the following that Powell in view of Terry does not disclose a computing system further comprising:
data sources including one or more of corpus data, application data, CRM data, P2P systems data, SAP data, and Oracle data. 
However, Mazza teaches a chatbot system further comprising:
data sources including one or more of corpus data, application data, CRM data, P2P systems data, SAP data, and Oracle data. (Mazza, Paragraph 144: The variables containing information about the customer can also be filled by retrieving information about the customer from a customer relationship management (CRM) database [as CRM data]. The CRM database may be stored, for example, on the mass storage device 126.)


Regarding Claim 19, Powell in view of Terry discloses all of Claim 8 limitations above, with the exception of the following that Powell in view of Terry does not disclose a computing system further comprising:
a security layer that provides SSL security.
However, Mazza teaches a chatbot system further comprising:
a security layer that provides SSL security. (Mazza, Paragraph 179: Connections may be established using a variety of communication protocols. In one embodiment, the computing device 1500 communicates with other computing devices 1500 via any type and/or form of gateway or tunneling protocol such as Secure Socket Layer (SSL) [as security layer that provides SSL security] or Transport Layer Security (TLS).)
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Scholtes et. al. (US Patent No. US 9,235,812 B2) teaches structural, syntactical and semantic and information that can be extracted from documents to represent the feature vectors for machine learning (Scholtes, Figure 14).
Dahlmeier et. al. (US PGPub No. US 2014/0163963 A2) teaches generating sentences with inserted punctuation marks, grammar correction, and other related text and speech editing functions (Dahlmeier, Paragraph 73).
Hedayatnia et. al. (US Patent No. US 11,043,214 B1) teaches a system for rescoring automatic speech recognition hypotheses for conversational devices that have multi-turn dialogs with a user, specifically using past user utterance data, a POS tagger, a Topic Classifier 
Ladhak et. al. (US Patent No. US 10,176,802 B1) teaches an encoder is trained to learn the representations (vectors) that are desirable for different classification tasks (Ladhak, Column 19, Lines 16-17).
Nekhay et. al. (US Patent No. US 9,588,960 B2) teaches deep sematic features, specifically a parser can use a semantic hierarchy (SH), where the SH is a tree whose nodes are semantic classes (SC) and whose leaf nodes are lexical classes (LC). For each word in the parsing, the parser can indicate the LC and several parent SCs in ascending order up the SH, from more specific 20 classes to more general. This set of classes can be represented by the EXLEXCLASS feature. The value of this feature can be a vector of boolean values that correspond to each SC and indicate which SCs occur in the path from the lexical path up the SH. (for example, SOCCER: FOOTBALL TYPES_OF GAMES: SPORT: AREA_OF HUMAN_ACTIVITY). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUP CHANDORA whose telephone number is (571)272-4202.  The examiner can normally be reached on Full-time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dorvil Richemond can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANUP CHANDORA/Examiner, Art Unit 2658           

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658